Citation Nr: 0515737	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, inactive, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1977 to July 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in May 2004 and a 
substantive appeal was received in May 2004.  The veteran 
testified at a Board hearing at the RO in August 2004.


FINDING OF FACT

The veteran's pseudofolliculitis barbae, inactive, is 
productive of a few follicular papules, no scarring, and 
about .5 cm of beard growth.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 0 
percent for pseudofolliculitis barbae, inactive, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7813, 7806 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligations of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2003 and January 2004 RO letters, as well 
as the May 2004 statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the May 2003 and January 2004 letters, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers. The letters implicitly notified the veteran that 
he should submit any pertinent evidence in his possession.  
In this regard, he was repeatedly advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the veteran must 
also furnish any pertinent evidence he himself may have, and 
the Board finds that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.

The United States Court of Appeals for Veterans Claims has 
held that a VCAA notice letter must be provided to a claimant 
before the initial unfavorable decision on a service-
connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In the present case, VCAA notice was provided in May 
2003 and the initial rating decision was issued in August 
2003.  Thus, the VCAA notice was timely.  

The Board finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  The veteran has been afforded a VA 
examination, and the Board finds that the record as it stands 
contains adequate medical evidence to adjudicate the claim.  
Thus, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The veteran's contends that the severity of his service-
connected disability warrants a higher disability rating.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In instances where 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disabilities is to be considered during 
the entire period from the initial assignment of the rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The medical evidence of record shows that the veteran 
underwent a VA examination in May 2003.  The examination 
report shows that on physical examination the veteran had a 
few follicular papules, no scarring, and about .5 cm of beard 
growth.  The diagnosis was pseudofolliculitis barbae, 
inactive.  VA treatment records note that the veteran's beard 
area had a few scattered papules.

The veteran's service-connected disability is currently rated 
by the RO under the provisions of Diagnostic Code 7813 which 
state that tinea barbae of the beard area should be rated as 
disfigurement of the head, face or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.

Diagnostic Code 7800 for disfigurement of the head, face, or 
neck provides that a 10 percent rating is warranted where 
there is one of the eight characteristics of disfigurement, 
which are defined as:  a scar five or more inches in length, 
a scar at least one-quarter inch wide at the widest part, the 
surface contour of the scar is elevated or depressed on 
palpation, the scar is adherent to underlying tissue, the 
skin is hypo or hyper pigmented in an area exceeding six 
square inches, the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches, there is underlying soft tissue missing in an area 
exceeding six square inches; and the skin is indurated and 
inflexible in an area exceeding six square inches.

Diagnostic Code 7806 for dermatitis or eczema provides that 
if the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.

Diagnostic Codes 7801-7805 are applicable only to scars.  38 
C.F.R. § 4.118, Diagnostic Codes 7800- 7806 (2004).  

The medical evidence of record does not show that the 
disability is productive of any scars or disfigurement of the 
head, face or neck.  Therefore, the Board finds that a 
compensable rating is not warranted under Diagnostic Codes 
7800-7805.
The evidence does not show that the pseudofolliculitis barbae 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period.  
Thus, there is no basis for awarding a 10 percent disability 
rating under Diagnostic Code 7806.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Accordingly, a compensable rating for the veteran's service-
connected pseudofolliculitis is not warranted.  








ORDER

Entitlement to an increased rating for pseudofolliculitis 
barbae, inactive, currently rated as noncompensable, is 
denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


